- Provided by MZ Technologies Table of Contents Exhibit 8.1. - List of subsidiaries of Pampa Energía S.A. Subsidiary Country of Incorporation of Subsidiary 1. AESEBA S.A. Argentina 2. Bodega Loma la Lata S.A. Argentina 3. Central Hidroeléctrica Lago Escondido S.A. Argentina 4. Central Piedra Buena S.A. Argentina 5. Central Térmica Güemes S.A. Argentina 6. Central Térmica Loma de la Lata S.A. Argentina 7. Compañía de Inversiones de Energia S.A. Argentina 8. Compañía de Inversiones en Transmisión Eléctrica Citelec S.A. Argentina 9. Compañía de Transporte de Energia Eléctrica de Alta Tensión Transener S.A. Argentina 10. Corporación Independiente de Energia S.A. Argentina 11. Electricidad Argentina S.A. Argentina 12. Emdersa Generación Salta S.A. (EGSSA) Argentina 13. Empresa de Sistemas Eléctricos Dispersos S.A. (ESED) Argentina 14. Empresa Distribuidora de Electricidad de la Rioja S.A. (EDELAR) Argentina 15. Empresa Distribuidora de Electricidad de Salta S.A. (EDESA) Argentina 16. Empresa Distribuidora de Energia Norte S.A. (EDEN) Argentina 17. Empresa Distribuidora Eléctrica Regional S.A. (EMDERSA) Argentina 18. Empresa Distribuidora San Luis S.A. (EDESAL) Argentina 19. Empresa Distribuidora y Comercializadora Norte S.A. Argentina 20. Energia Distribuida S.A. Argentina 21. Enron Pipeline Company Argentina S.A. Argentina 22. Hidroeléctrica Diamante S.A. Argentina 23. Hidroeléctrica los Nihuiles S.A. Argentina 24. IESA S.A. Argentina 25. Ingentis S.A. Argentina 26. Inversiones Argentina I S.A. Cayman Islands 27. Inversora Diamante S.A. Argentina 28. Inversora Ingentis S.A. Argentina 29. Inversora Nihuiles S.A. Argentina 30. Pampa Generación S.A. Argentina 31. Pampa Inversiones S.A. Uruguay 32. Pampa Participaciones II S.A. Argentina 33. Pampa Participaciones S.A. Argentina 34. Pampa Real Estate S.A. Argentina 35. Petrolera Pampa S.A. Argentina 36. Powerco S.A. Argentina 37. Transelec Argentina S.A. Argentina 38. Transener Internacional Ltda. Brazil 39. Transportadora de Gas del Sur S.A. Argentina 40. Turbine Power Trading S.A. United States of America
